Case 1:01-cv-01357-RCL Document 802 Filed 05/07/21 Page 1 of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOHN DOE I, et al.
Plaintiffs,

v. Case No. 1:01-cv-1357-RCL

EXXON MOBIL CORPORATION, et al.,

Defendants,

 

ORDER
After resolving the parties’ motions for sanctions, the Court ordered [799] the parties to
file a joint report on whether they objected to unsealing the memorandum opinion [798].
Upon review of the parties’ report, the Court agrees that no redactions are necessary, and
that memorandum opinion should be unsealed.
The unsealed memorandum opinion shall be published contemporaneously with this order.
IT IS SO ORDERED.

‘pec. Latek

Date: SrA Royce C. Lamberth
United States District Judge

 

Syd tte [ack oF Cbjectin by Covnet fer oh, a
Ptleplene ‘thie date. Rey.
